Exhibit 99.1 Press release WiLAN Subsidiary and Bosch Rexroth Settle Litigation OTTAWA, Canada – June 29, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, Automation Middleware Solutions, Inc. (“AMS”), and Bosch Rexroth Corporation have settled litigation pending in the Eastern District of Texas which involved AMS’ claims of infringement of U.S. Patent Nos. 6,513,058, 6,516,236, 8,073,557, 5,691,897, and 6,941,543 covering Bosch motion control products and systems. All terms of the settlement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
